Citation Nr: 1713059	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral pes planus, rated as noncompensable from December 20, 2007, to January 3, 2011, and rated as 30 percent disabling from January 4, 2011 to March 12, 2012, and from May 1, 2012 to May 29, 2014.  

2.  Entitlement to a compensable disability rating for surgical scars of bilateral feet.  

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's bilateral pes planus was rated as noncompensable from December 20, 2007, to January 3, 2011.  The condition has been assigned a 30 percent rating from January 4, 2011 to March 12, 2012, a total disability rating from March 13, 2012 to April 30, 2012, a 30 percent rating from May 1, 2012, to May 29, 2014, a total disability rating from May 30, 2014, to August 31, 2014, and a 50 percent rating from September 1, 2014.  The 100 percent ratings assigned from March 13, 2012 to April 30, 2012, and from May 30, 2014, to August 31, 2014, represent the maximum available benefit, and so increased ratings for those periods will not be addressed herein.  Similarly, the Veteran is in receipt of a 50 percent disability rating for bilateral pes planus beginning September 1, 2014.  This is the maximum schedular benefit available.  Thus, a higher rating will not be discussed on a schedular basis for this time period.  

In December 2016, the Veteran testified at a Board hearing via videoconference.  A transcript of the hearing has been associated with the record.  
At the hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  As he indicated that he is unable to work due to his service-connected disabilities on appeal, the issue is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for surgical scars of the bilateral feet, an extraschedular rating for bilateral pes planus, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From December 20, 2007, to January 3, 2011, the Veteran's service-connected pes planus manifested as pain on use.  

2.  From January 4, 2011, to March 12, 2012, the Veteran's bilateral pes planus was not pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

3.  From May 1, 2012, to May 29, 2014, the Veteran's pes planus resulted in extreme tenderness of the plantar surfaces of the feet not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  From December 20, 2007, to January 3, 2011, the criteria for an initial 10 percent rating for pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2016).

2.  From January 4, 2011, to March 12, 2012, the criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2016).

3.  From May 1, 2012, to May 29, 2014, the criteria for a 50 percent rating for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for bilateral pes planus.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims in April 2008, September 2009, April 2011, May 2012, and May 2014.  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

However since the appeal period before the Board is prior to May 30, 2014, retroactive motion testing cannot be performed.  In addition, unlike the period since May 30, 2014, it is no longer possible to determine the Veteran's range of motion in the manner now required by Correia.  Even if the diagnostic criteria for rating pes planus were predicated on range of motion testing, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at 8, n.7.  In this case, those tests can simply not be conducted with respect to the period prior to May 30, 2014.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  The Veteran's bilateral foot disability has been rated under Diagnostic Code (DC) 5276.  Under DC 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. See 38 C.F.R. § 4.71a, DC 5276.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  Id.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2016).  

For all appeal periods presently before the Board, the Board has considered whether higher ratings are warranted under any other potentially relevant diagnostic code.  However, when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under DC 5284 was not permitted).  Because there is a specific diagnostic code for pes planus, it is not appropriate to rate the Veteran's disability under another diagnostic code.  Further, the evidence does not show that the Veteran has bilateral weak foot, claw foot, metatarsalgia, hammer toe, or malunion of the tarsal or metatarsal bones.  Thus, DCs 5277-5283 are not warranted.  In short, use of DC 5276 for rating the Veteran bilateral pes planus is appropriate.  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104 (a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

In this case, the Veteran contends that his bilateral foot disability is more severe than the assigned ratings indicate.  The Board will list the factual history of the relevant appeal period and address the staged ratings separately.  

	Factual History

The Veteran submitted a claim of entitlement to service connection for bilateral pes planus in December 2007.  

Of record is a report of November 2007 X-rays showing images of the Veteran's feet on weight bearing.  The interpreting provider reached an impression of mild bilateral hallux valgus and right pes planus.  

December 2007 VA treatment notes document the Veteran being treated for asymptomatic bilateral pes planus.  The Veteran reported having painful feet with cramping in the bottom of the left foot on the outside.  The Veteran had noticed his feet flattening over the years.  An examination of the bilateral feet showed intact skin, palpable pedal pulses, intact sensation, but essentially no medial arch.  The Veteran had full pronation on weight bearing, no palpable or bony anomalies, full range of motion at the ankle and mid foot joints, and no edema or pop of the feet.  The attending physician referred to the November 2007 X-rays that showed mild hallux valgus bilaterally and right pes planus. 

VA first provided an examination for this claim in April 2008.  During the clinical interview, the Veteran described the onset of bilateral foot pain as occurring in 1999.  His present symptoms included pain, lasting for 15 to 20 minutes in the morning and lasting for 10 to 15 minutes on several occasions throughout the day.  He would also experience pain after running.  The Veteran denied any swelling in the feet, and he did not use a brace, cane, crutch, or special shoes.  However, the Veteran did use special inserts in his shoes.  At that time, he was not taking medication for his foot symptoms.  The examiner noted that the Veteran worked full-time for the city of Charleston.  However, his bilateral foot disability had not caused the Veteran had not missed any work over the previous year.  Regardless, the Veteran would have the same pain every day, but with no flares.  The Veteran was unable to walk or run more than a half mile or stand more than 30 to 40 minutes.  The Veteran reported having uneven shoe wear on the inner aspect of his shoe around the arch area.  

On physical examination, the Veteran walked with a normal gait with no assistive devices.  The examiner noted no calluses or pain to palpation or manipulation.  The Achilles tendons were aligned on both feet, and the examiner did not note any edema.  Ankle range of motion was normal bilaterally.  Ankle reflexes were normal, as well.  The arches appeared slightly flattened which increases on standing.  The examiner reviewed the November 2007 bilateral foot X-ray images taken on weightbearing that showed mild hallux valgus bilaterally and right pes planus with the arch on the left foot appearing to be within normal limits.  Based on the images, the examiner diagnosed right pes planus and bilateral hallux valgus.  

A May 2009 document shows a request for a quote from a private orthotic firm for custom inserts for the Veteran's feet.  Thereafter, the Veteran wore inserts for his pes planus.  Subsequent X-rays from that same month show bilateral pes planus and minimal hallux valgus.  

In July 2009, the Veteran presented at the VA emergency department for left foot pain.  The attending physician noted that the Veteran had a history of left foot pain and a known diagnosis of plantar fasciitis.  The attending physician provided an impression of plantar fasciitis, prescribed medication, and recommended follow-up with podiatry.  

The Veteran presented for another VA examination for his feet in September 2009.  During the clinical interview, he again related that he experienced pain several times on a daily basis.  The pain episodes would last from 15 to 20 minutes, and he would notice pain after running.  On physical examination, there were no calluses, pain to palpation or manipulation, or misaligned Achilles tendons.  The examiner further noted no edema to the feet.  The arches appeared to be flat with the severity of the flattening increasing on weight bearing.  Ankle range of motion and reflexes were normal, bilaterally.  Strength was also normal in the feet and ankles.  The examiner reviewed the November 2007 and May 2009 X-rays of the feet, showing bilateral hallux valgus and right pes planus in 2007 and bilateral pes planus in 2009.  The examiner noted that there were no clinical or objective findings for a diagnosis of left foot pes planus prior to May 2009.  

On January 4, 2011, the Veteran submitted a request for increased compensation for his bilateral pes planus.  A podiatry note from mid-January 2011 noted that the Veteran's foot pain was related to his severe over pronation along with plantar fasciitis with related posterior tibial tendonitis bilaterally.  The plantar fasciitis and posterior tibial tendonitis were directly caused by the Veteran's significant over pronation.  The Veteran had received custom orthotics that were found to be good devices.  However, the attending physician noted that the orthotics did not seem to be alleviating the entirety of the Veteran's pain.  The physician recommended a subtalar joint arthrodesis for the Veteran to fix the over pronation.  

VA subsequently provided an examination in April 2011.  The examiner found no symptoms of swelling, heat, or redness.  However, the examiner did identify pain, stiffness, fatigability, weakness, and lack of endurance.  The pain and stiffness persisted while the Veteran was standing, walking, or resting.  The remaining symptoms would occur while the Veteran was walking.  The examiner also noted that the Veteran would have flare-ups weekly or more often.  The duration of each flare-up would be from one to two days.  Precipitating factors would be walking and running, and the Veteran would need ice, heat, massages, or exercises to alleviate the symptoms.  The examiner noted that the Veteran needed orthotic inserts for plantar fasciitis.  

For the right foot, the examiner found no evidence of hammertoes, hallux valgus or rigidus, vascular foot abnormality, pes cavus, malunion of the tarsal or metatarsal bones, or misalignment in the Achilles tendon on weight bearing or non-weight bearing.  However, the examiner noted moderate pronation.  No arch was present on weight bearing or non-weight bearing.  There was no pain on manipulation, nor was the valgus correctible by manipulation.  The weight bearing line was medial to great toe.  The Veteran did not have muscle atrophy of the right foot.  X-ray images showed mild pes planus.  In the summary section, the examiner diagnosed right foot plantar fasciitis, severe pes planus, and history of posterior tibial tendonitis.  The symptoms resulted in decreased mobility, problems with lifting and carrying, and pain.  

Next, of record is a VA treatment note from July 2011 documenting treatment for pes planus.  At that time, the treatment provider did not recommend surgery, but he noted that the Veteran's pes planus was a "bad problem."  The attending physician noted that inserts had not helped.  

On March 13, 2012, the Veteran underwent an Evans osteotomy and naviculocuneiform fusion of the right foot.  He received a temporary total disability rating from March 13, 2012, to April 30, 2012.

Thereafter, the Veteran appeared for another VA examination in May 2012.  The Veteran indicated that his right foot surgery had been followed by an infection, requiring debridement and antibiotics, but no hospitalization.  At that time, he constantly was using a cane for ambulation.  The Veteran reported continued intermittent bilateral foot pain, left greater than right.  The Veteran had pain on use and manipulation of the feet.  The pain was accentuated on manipulation, bilaterally.  However, there was no indication of swelling on use or calluses.  Symptoms were not relieved by arch supports.  There was extreme tenderness of plantar surface bilaterally, and the tenderness was not improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on weight bearing in the left foot.  The left foot also had marked pronation of the foot, and the pronation was not improved by orthopedic shoes or appliances.  Again with the left foot, the weight bearing line fell over or medial to the great toe.  The examiner found that pes planus was the only lower extremity deformity affecting the alteration of the weight bearing line.  There was no "inward" bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Contemporaneous X-rays of the right foot showed bilateral pes planus with new fusion hardware of the first cuneiform navicular joint.  

In July 2012, the Veteran submitted a statement disagreeing with the rating assigned for his feet.  He described pain that would affect his ability to work and his life at home.  

In May 2013, the Veteran testified before a Decision Review Officer (DRO) regarding the severity of his bilateral pes planus.  He described that his feet would either swell or tighten up every day at his occupation as a garbage truck driver.  His disability reportedly impacted his job performance to a point where he was working in lower paying occupations at work.  He described receiving an increase in medications through VA within the previous three weeks.  His wife, also presenting testimony, noted that the Veteran would need foot massages to help with the pain.  The Veteran's testimony was applicable to both the left and right foot.  The Veteran described having attitude changes as a result of his bilateral foot pain.  In addition, he testified that his foot disability was impacting his shins and his back.  

Next, of record is a VA podiatry consultation report from June 2013.  The Veteran reported having continued swelling and pain.  He was wearing custom orthotics.  A musculoskeletal examination showed right hallux elevatus with contracture of the metaphalangeal joint.  There was also pain to palpation to the medial navicular/posterior tendon insertion site.   The Veteran was unable to stand on his toes.  

On May 30, 2014, the Veteran underwent an Evans osteotomy and naviculocuneiform arthrodesis on the left foot.  As noted above, he was assigned a total disability rating from May 30, 2014, to August 31, 2014, and a 50 percent rating beginning September 1, 2014.

The Veteran has undergone subsequent VA examinations for his bilateral pes planus.  However, the examinations all transpire after the Veteran is in receipt of the maximum available rating or the maximum schedular rating after May 30, 2014.  The examinations do not provide insight into the severity of the Veteran's bilateral pes planus during the periods of appeal for which higher ratings are being considered.  Thus, discussion of these examinations is not necessary.  

Analysis for the period from December 20, 2007 to January 3, 2011

For the entirety of this period of the appeal, the medical reports and the Veteran's statements show evidence of bilateral foot pain on use.  However, the evidence does not show that the Veteran's pes planus was severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, any swelling on use, or characteristic callosities.  In the April 2008 VA examination, the Veteran denied any swelling in his lower extremities.  In addition, VA treatment records from December 2007 show that the Veteran had full pronation on weight bearing, no palpable or bony anomalies, full range of motion at the ankle and mid foot joints, and no edema or pop of the feet.  Similarly, the September 2009 VA examination showed no calluses, pain to palpation or manipulation, or misaligned Achilles tendons.  

In short, while the Veteran consistently described that his pes planus was actually painful, and such pain was noted on examination throughout this appeal period, there is no evidence to suggest any other symptoms.  The Board finds that the reports and notations of pain are sufficient to warrant an increased rating of 10 percent for this period of the appeal, as the diagnostic criteria for a 10 percent rating under DC 5276 contemplate pain on use of the feet, bilaterally or unilaterally.  

This finding is consistent with the Court of Appeals for Veterans Claims' (Court's) recent holding in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), where the Court held that Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements."  Further, where a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Finding that a 10 percent rating is warranted for the Veteran's pes planus from December 20, 2007, to January 3, 2011, is consistent with the Court's recent holding in Southall-Norman.  

The next higher disability rating of 30 percent under DC 5276, however, is not warranted from December 20, 2007, to January 3, 2011.  As noted above, the evidence does not show that the Veteran's pes planus was severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, any swelling on use, or characteristic callosities.  Indeed, the VA examinations, the VA treatment records, and the Veteran's statements provide evidence to the contrary, as the Veteran has denied the presence of swelling, and the VA examinations have shown no evidence of marked deformity, pain on manipulation and use accentuated, or characteristic callosities.  Thus, the preponderance of the evidence is against a finding that the Veteran's pes planus approximated the criteria for a 30 percent disability rating under DC 5276.

Analysis for the periods from January 4, 2011, to March 12, 2012, and from May 1, 2012, to May 29, 2014

For these two appeal periods, the Veteran is in receipt of a 30 percent disability rating.  

On examination in April 2011, the examiner found no symptoms of swelling.  There was also a finding of moderate pronation in the right foot.  However, no findings approximating a 50 percent disability rating were made.  This is the only VA examination during this portion of the appeal.  VA treatment records do not provide greater insight into the Veteran's disability than that already discussed in the April 2011 VA examination.  In short, the evidence simply does not show pronounced pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances.  The Veteran's statements during this period similarly do show disability that rises to the level of a 50 percent rating under DC 5276.  Therefore, Board is unable to conclude that a higher disability rating is warranted from January 4, 2011, to March 13, 2012.  

However, the Board finds that a higher rating of 50 percent is warranted for the appeal period from April 30, 2012, to May 30, 2014.  At the VA examination conducted in May 2012, the examiner identified extreme tenderness of plantar surface bilaterally, and the tenderness was not improved by orthopedic shoes or appliances.  This symptom is directly contemplated by the criteria for a 50 percent rating under DC 5276, and the Board finds that a higher rating is warranted for this period without further need to discuss other symptomatology noted for a higher schedular rating.  See Camacho v. Nicholson, 21 Vet. App. at 366.  

The Board addresses whether an extraschedular rating is warranted for bilateral pes planus in the remand portion of the instant decision.  




ORDER

An initial 10 percent rating, but no higher, for bilateral pes planus from December 20, 2007, to January 3, 2011 is granted.  

An initial rating in excess of 30 percent for bilateral pes planus from January 4, 2011, to March 12, 2012 is denied.  

An initial rating of 50 percent for bilateral pes planus from May 1, 2012, to May 29, 2014 is granted.  


REMAND

The Veteran seeks a higher initial evaluation for bilateral pes planus.  The Board decides the question of whether a higher initial rating is warranted on a schedular basis in the first instance for the relevant appeal periods in the decision above.  However, the Board finds that the question of whether an extraschedular rating should be remanded.  In his December 2016 hearing, the Veteran testified that his bilateral pes planus results in significant impairment in his employment, suggesting in September 2016 that he was given time to look for another line of work.  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In the instant case, the Veteran reports having to use a cane on a constant basis for his bilateral pes planus and foot pain.  This is a symptom that is not expressly considered in DC 5276 for rating the Veteran's bilateral pes planus.  Thus, it cannot be concluded that the diagnostic criteria reasonably describe the Veteran's disability level and relevant symptomatology.  Accordingly, the threshold factor that the Veteran's symptoms present such an exceptional disability picture that the available schedular evaluations are inadequate seems to have been met.  

Next, the Veteran has consistently reported that his disability results in substantial interference with employment.  In his December 2016 hearing, the Veteran testified as such.  Further, in a June 2015 letter from the Veteran's employer, concerns raised by the Veteran's co-workers were identified regarding the Veteran's ability to handle the workload required for his position.  His supervisor personally noted having seen the Veteran moving slowly on worksites as if the Veteran was in pain.  In a letter received in September 2016, the Veteran reported that his bilateral foot pain had worsened, causing him to be written up for not working fast enough.  The Veteran indicated that his employer was giving him time to find another line of work.  This evidence suggests that the Veteran's bilateral pes planus results in marked interference with employment.  

In light of such arguments, the Board finds that the issue of entitlement to an increased rating for bilateral pes planus should be referred to the Director, Compensation Service for extraschedular consideration.

Next, remand is necessary to provide an updated examination for the Veteran's surgical scars of the feet.  An examination was last conducted for these scars in November 2015.  While identifying two linear scars on each foot, the examiner provided no indication as to whether these scars were painful or unstable.  In his December 2016 hearing, the Veteran answered that his scars would swell and cause pressure on his big toe, resulting in loss of nail on the big toe.  He also described that the scars were unstable, painful, and would bleed.  The Veteran referenced an emergency department visit with VA to treat this condition.  In this regard, the Board notes that the Veteran did receive treatment for a diabetic foot ulcer as recently as March 2016 and that this condition does not appear to be related to service-connected bilateral pes planus.  However, the Veteran's testimony presents an ambiguity as to whether the Veteran's service-connected surgical scars of the feet have worsened since his most recent VA examination.  As the evidence reflects a possible worsening since the last examination, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, moving to the issue of whether a TDIU is warranted, the Veteran has yet to submit an application for a TDIU, and the Veteran's representative indicated at the December 2016 hearing that such an application would be provided in order to properly develop the claim.  In addition, the record is unclear as to whether the Veteran is presently employed or did in fact retire due to his bilateral foot symptoms.  Finally, the Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issues being remand and that a Board decision on this claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment. 

2.  Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.  Take all necessary steps to develop a claim of entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940 and determining his current employment status.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected surgical scars of the right and left feet.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  Refer the issue of entitlement to an extraschedular evaluation for bilateral pes planus and to the Director, Compensation Service for extraschedular consideration. 

5.  Thereafter, readjudicate the claims remaining on appeal, to include an adjudication of the Veteran's bilateral pes planus claim on an extraschedular basis, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


